Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the Restriction requirement, dated November 17, 2021, has been received. By way of this reply, Applicant has amended claims 1, 4, 11, 21-22, 33, 38, 41, 43, 46, 48, 50-51, 53, 56-57 and 60, and cancelled claims 2-3, 5-10, 12-20, 23-32, 34-37, 39-40, 42, 44-45, 47, 49, 52, 54-55, and 58-59. Upon entry of this amendment, claims 1, 4, 11, 21-22, 33, 38, 41, 43, 46, 48, 50-51, 53, 56-57 and 60 are currently pending.
Applicant's election without traverse of Group I, claims 1, 4, 11, 21-22, and 33, and the species of (A) T cell as a species of engineered immune cell, (B) Pseudomonas sp. Carboxypeptidase G2 (CPG2) as a species of first prodrug converting enzyme, (C) Enterobacter cloacae beta-lactamase as a species of second prodrug converting enzyme, (D) chimeric antigen receptor (CAR) as a species of receptor, and CD19 as a species of binding target of the extracellular antigen binding domain of the CAR, and (E) operably linking the first prodrug converting enzyme and/or the second prodrug converting enzyme to a constitutive promoter as a species of promoter in the above reply.
Claims 38, 41, 43, 46, 48, 50-51, 53, 56-57 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.

.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 11, 21-22, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.02.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.
The claims are drawn to an engineered immune cell comprising “(b) a receptor that binds to a target antigen and/or nucleic acid encoding the receptor”. Dependent claim 4 recites “wherein the receptor is a T cell receptor, a native cell receptor, a non-native cell receptor, or a chimeric antigen receptor”.  However, the term "receptor" is not explicitly defined by the specification. While exemplary embodiments of the receptor are named (for example, at para. 0005), these embodiments are understood to be non-limiting (see, e.g., para. 0101). However, naming the receptors, such as a T cell receptor, a native cell receptor, a non-native cell receptor or a chimeric antigen receptor in the absence of knowledge as to what these receptors are is not sufficient to satisfy the written description of the receptor, especially given the lack of description of functional attributes of the named receptors. A “non-native cell receptor”, for example, could encompass virtually any T cell receptor with any number of mutations, none of which are described by the specification.

"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Applicant's specification only names a very limited number of species of receptors, specifically, a T cell receptor, a native cell receptor, a non-native cell receptor, or a chimeric antigen receptor (see claim 4). The limited disclosure of only a few species does not meet the standard of possession of the entire genus of any possible receptor, under the broadest reasonable interpretation of the term, especially as the functional and structural attributes of these species are not described in the specification.
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function". Amgen Inc. v. Sanofi, 124 USPQ2d 1361 (Fed. Cir. 2017). The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the 
By way of example, Rabbitts (US20170010266A1, cited in IDS) describes a chimeric antigen receptor which binds LINGO1 (see, e.g., para. 0068-0079). An artisan could not extrapolate the disclosure of only one species of chimeric antigen receptor to encompass the entire genus of all possible chimeric antigen receptors which would operably perform the claimed function.
Given the vast variety of possible members of the genus of a receptor with no specified structure, the instant disclosure does not describe sufficient species to indicate possession of the genus. One of skill in the art would conclude that Applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus broadly encompassed by the claimed invention.
Applicant is invited to amend the claims to better specify the precise nature or attributes of the claimed receptor in order to address this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 21-22, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Enzymes are proteins which perform a catalytic function. A protein which is introduced into a cell on its own, for example, by microinjection, is not capable of being “expressed”. The term “expressed” is only applicable to nucleic acids which encode a protein. Since the prodrug converting enzyme itself cannot be expressed, this creates ambiguity as to how this term interacts with the rest of the language of the claim. A skilled artisan would not be able to create a cell which expresses a protein in the cytoplasm of the cell if the cell only possesses the protein itself, and not a nucleic acid encoding the protein. 
Applicant is invited to remove the phrase “a first prodrug converting enzyme and/or” from the claims in order to obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rabbitts (US20170010266A1, cited in IDS).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 4, 11, 21-22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbitts (US20170010266A1, cited in IDS) in view of Roellecke (Gene Ther. 2016 Jul;23(7):615-26), Hedley (Nat Rev Cancer. 2007 Nov;7(11):870-9, cited in IDS), and Friedman (WO2015188119A1).
Rabbitts teaches the use of T cells which express chimeric antigen receptors (CARs) (e.g., para. 0068-0077). Rabbitts also teaches that the above CAR may be operably linked to an agent capable of activating a prodrug (e.g., para. 0084-0088). Rabbitts explains that the agent capable of activating the pro-drug, which is typically an enzyme, is delivered to the target location by virtue of its association with the binding agent of the CAR (e.g., para. 0097). Rabbitts additionally teaches carboxypeptidase G2 and beta-lactamase as suitable prodrug converting enzymes (e.g., para. 0098).
However, Rabbitts does not teach a CAR which binds to CD19, nor the use of a constitutive or conditional promoter.
Roellecke teaches a cell expressing a CAR which targets CD19 in combination with a variant CYP4B1, an enzyme which converts the prodrug 4-ipomeanol (e.g., abstract and page 616, left column, first and second paragraphs).

Friedman teaches the use of promoter sequences, including conditional and constitutive promoters, for use in cells expressing CARs (e.g., pages 59-62).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the CD19 targeting CAR taught by Roellecke with the CAR-prodrug converting enzyme system taught by Rabbitts to arrive at the claimed invention. As Rabbitts teaches, the use of prodrug converting enzymes such as carboxypeptidase G2 and beta-lactamase were useful in combination with a CAR-T tell, as these enzymes exert their effects highly locally upon tumor cells once the CAR binds its target antigen. Likewise, Hedley teaches that accurate targeting of prodrug converting enzymes such as carboxypeptidase G2 to tumor cells is desirable. Since CD19 is a known antigen target of CARs for cancer therapy, according to the teachings of Roellecke, it would have been a matter of simple substitution to design a CAR which targets CD19 in combination with a prodrug converting enzyme or enzymes, following the above prior art teachings.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 11, 21-22, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 18-19,  30, 60, 62, 64, 67, 68, and 70 of copending Application No. 16/627,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same or nearly the same engineered immune cells comprising the same prodrug converting enzyme (e.g. carboxypeptidase G2) and a receptor that binds to a target antigen. The species of specific prodrugs and the extracellular antigen binding domain including scFv that binds CD19 (e.g. in copending claims 11 and 18) would anticipate the instantly claimed genus of an engineered immune cells comprising a prodrug and a receptor that binds to a target antigen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 4, 11, 21, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 19, 20, 31, 43, 68, 72, 73, 75, 78, 85-87, 90, and 92 of copending Application No. 16/627,270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same or nearly the same engineered immune cells comprising the same prodrug converting enzyme (e.g. carboxypeptidase G2) and a receptor that binds to a target antigen. The species of specific prodrugs and the extracellular antigen binding domain including scFv that binds CD19 (e.g. in copending claims 11 and 19) would anticipate the instantly claimed genus of an engineered immune cells comprising a prodrug and a receptor that binds to a target antigen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant appears to have filed multiple applications to the same subject matter on the same day. Applicant is reminded of the duty to disclose under 37 CFR 1.56. Also see Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001). Failure to disclose or file appropriate terminal disclaimers to conflicting patents or copending applications may negatively impact the enforceability of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spooner (J. Cancer Gene Therapy7.10: 1348-56, 2000) teaches that the enzyme carboxypeptidase G2, which is derived from Pseudomonas, activates benzoic acid mustard prodrugs into a potent cytotoxic agent useful in chemotherapy (e.g., page 1348, right column, .

	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            



/CHUN W DAHLE/            Primary Examiner, Art Unit 1644